Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/02/22 has been entered.
 					Previous Rejections				
Applicants' arguments, filed 09/02/22 have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 61 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 61 recites the limit surfactant, however the claim does not specify as to  which surfactant is the applicant referring to (first or second or both). Therefore, the claim is indefinite.
Claim Rejections - 35 USC § 112(d)

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 41 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 41 recites the limitation  “wherein the pharmaceutical composition further comprises a second surfactant which is not further limiting because claim 1 already recites second surfactant.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 10, 14, 41, 46, 49-50, 52, 55, 58, 61, 64, 70, 72 and 175 are rejected under 35 U.S.C. 103 as being unpatentable over Derrieu et al. (US PG Pub. 2019/0247309A1).
Derrieu et al. discloses a lipid composition that is self-emulsifying in the presence of a hydrophilic phase, comprising between 0.001% and 20% by weight, relative to the total weight of the composition, of at least one active substance; between 5% and 60% by weight, relative to the total weight of the composition, of an oily phase; a first surfactant; a second surfactant; the ratio between the first surfactant and the second surfactant being between 0.5 and 6; and further teaches  a method for preparing a self-emulsifying lipid composition, and the use of said self-emulsifying lipid composition in the pharmaceutical or nutraceutical veterinary field, see abstract. The surfactant is chosen from anionic surfactants, cationic surfactants and non-ionic surfactants, see claim 3 and claim 5 discloses use of polymers wherein the range of polymers is from 1% to 15% by weight of the composition. 
Derrieu teaches a method for preparing a self-emulsifying lipid composition, including: providing an active substance; providing an oily phase; providing a first surfactant; providing a polymer soluble in the composition and/or an ionic polymer insoluble in the composition; providing a second surfactant; then mixing the active substance, the oily phase, the first surfactant, the second surfactant, and the soluble polymer and/or the insoluble ionic polymer under agitation, with or without heating, so as to obtain the self-emulsifying lipid composition according to claim 1, see claim 9 and [0046-0060] and [0082-0088]. Various active ingredients can be added including sulfamides to antibiotics, see claim 17 and paragraph [0033] for various hydrophobic drugs (thus drugs that have water solubility less than 5 mg/ml are clearly contemplated). The amount of active substance ranging from between 0.001% and 20% by weight, relative to the total weight of the composition, overlaps with the claimed amount from about 10%w/w to about 60%w/w and thus creates a case of obviousness because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. MPEP 2144.05 A. The amount range of polymer is taught by the reference from 0.5% to 20% which overlaps with the claimed amount and thus creates case of obviousness as per MPEP 2144.05A. Hydrophilic solvents can be used, see [0068]. The reference teaches that depending on the intended use, a person skilled in the art may choose the particle size according to the shear force applied, i.e. according to the agitation used, manual or mechanical, to form the emulsion, the microemulsion or the nanoemulsion, see [0077]. Thermal heating is advantageous if used to solubilize the active substance and to fluidize the surfactants,  see [0093]. Claim 20 discloses various polymers including vinylpyrrolidone and methacrylates. The amount of surfactant in example 4 is 37.5% (reads on at least 1%).
The reference does not teach, wherein the therapeutic agent is formulated such that at least 10% of the therapeutic agent is present in the undissolved form when added to or diluted in physiological fluid or water. Instant specification discloses in [0018], lines 7-13 that “in one embodiment, the therapeutic agent is present at a
concentration greater than the solubility of the therapeutic agent in either the pharmaceutically acceptable polymer or the spontaneously emulsifying component combined. In some embodiments, the therapeutic agent is formulated such that at least 10% of the therapeutic agent is present in the undissolved form when added to or diluted in physiological fluid or water. In some embodiments, at least 50% of the therapeutic agent is present in the undissolved form when added to or diluted in physiological fluid or water”. Since the reference teaches the amounts of lipid, surfactant, polymer and hydrophobic substance (active ingredients) in an overlapping amount to that claimed, it would be within skill of an artisan to manipulate the amount of the drug with respect to the lipid or surfactant in order to obtain various dissolution characteristics of the active substance. Since the art teaches lipid, surfactant polymer and active ingredient in an overlapping amount to the claimed amount, the Flory-huggins interaction parameter would necessarily be met.
Applicant’s arguments are moot in view of new rejections made above. The declaration is considered pertaining to previous art, however previous art (Berndl et al. (US PG Pub. 2004/0013697) has been withdrawn and new rejections have been made above to address the claim amendments.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612